 1   LEGAL SERVICES OF NORTHERN CALIFORNIA
     ANTONIO VALDEZ, SBN # 288656
 2
     KAREN KONTZ, SBN # 300918
 3   190 Reamer Street
     Auburn, CA 95603
 4   Telephone: (530) 823-7560
     Facsimile: (530) 823-7601
 5

 6   Attorneys for Petitioner,
     Tad Joseph Baker
 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     TAD JOSEPH BAKER,                           )    No. 2:17-cv-00266-DB
                                                 )
12
                     Plaintiff,
                                                 )    STIPULATION AND ORDER FOR
                                                 )
13          vs.                                  )    THE AWARD AND PAYMENT OF
                                                 )    ATTORNEY FEES AND EXPENSES
14
     NANCY A. BERRYHILL,                         )    PURSUANT TO THE EQUAL
                                                 )
15   Acting Commissioner of the                  )    ACCESS TO JUSTICE ACT, 28 U.S.C.
     Social Security Administration,             )    § 2412(d)
16                                               )
                     Defendant.                  )
17

18          IT IS HEREBY STIPULATED by and between the parties through their
19   undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
20   attorney fees and expenses in the amount of SEVEN THOUSAND FIVE HUNDRED
21   dollars ($7,500.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d).
22   This amount represents compensation for all legal services rendered on behalf of
23   Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C.
24   § 2412(d).
25          After the Court issues an order for EAJA fees to Plaintiff, the government will
26   consider the matter of Plaintiff’s assignment of EAJA fees to counsel, if any. Pursuant
27   to Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the
28   ability to honor the assignment will depend on whether the fees are subject to any offset


                                                  1
                                    Baker v. Berryhill, 2:17-CV-00266-DB
                  STIPULATION AND ORDER FOR THE AWARD AND PAYMENT OF ATTY’S FEES
 1   allowed under the United States Department of the Treasury’s Offset Program. After
 2   the order for EAJA fees is entered, the government will determine whether they are
 3   subject to any offset.
 4          Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 5   determines that Plaintiff does not owe a federal debt, then the government shall cause
 6   the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
 7   assignment executed by Plaintiff. Any payments made shall be delivered to counsel.
 8          This stipulation constitutes a compromise settlement of Plaintiff’s request for
 9   EAJA attorney fees, and does not constitute an admission of liability on the part of
10   Defendant under the EAJA or otherwise. Payment of the agreed amount shall
11   constitute a complete release from, and bar to, any and all claims that Plaintiff and/or
12   counsel including counsel’s firm may have relating to EAJA attorney fees in connection
13   with this action.
14

15   Respectfully submitted,
16   Date: December 19, 2018            LEGAL SERVICES OF NORTHERN CALIFORNIA
                                        /s/ Antonio Valdez
17
                                        By: Antonio Valdez, Attorney for Plaintiff
18

19   Date: December 19, 2018            /s/ Donna W. Anderson                            .
                                        DONNA W. ANDERSON
20                                      Special Assistant U.S. Attorney
                                        Attorneys For Defendant
21
                                        (* By e-mail authorization on 12/19/2018)
22

23

24

25

26

27

28



                                                  2
                                 Baker v. Berryhill, 2:17-CV-00266-DB
               STIPULATION AND ORDER FOR THE AWARD AND PAYMENT OF ATTY’S FEES
 1                                                      ORDER
 2           Pursuant to the parties’ stipulation, IT IS SO ORDERED.1
 3   Dated: December 26, 2018
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
     DLB:6
21   DB\orders\orders.soc sec\baker0266.stip.eaja.ord

22

23

24

25

26

27

28
     1
       In light of the parties’ stipulation, plaintiff’s November 27, 2018 motion for attorney’s fees
     (ECF No. 27) is denied as having been rendered moot.

                                                          3
                                   Baker v. Berryhill, 2:17-CV-00266-DB
                 STIPULATION AND ORDER FOR THE AWARD AND PAYMENT OF ATTY’S FEES
